Citation Nr: 1823663	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-33 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent prior to September 21, 2012, in excess of 10 percent from April 1, 2013 to June 20, 2016, and in excess of 10 percent on and after October 1, 2016 for right wrist osteoarthritis and residual scar status post capitate fracture and hardware fusion (previously rated as status post fracture right wrist, status post scapho-lunate ligament shaving (major)). 

2.  Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to February 1983. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO). 

In January 2018, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  

In addition, the Veteran has submitted evidence indicating that his service-connected disability affects his ability to obtain and maintain gainful employment. See January 2018 Board Hearing Transcript.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU has been added to this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In regards to the Veteran's claim for an increased rating for residuals of his right wrist and entitlement to TDIU, further development is necessary.

At his January 2018 hearing before the Board, the Veteran testified that he experiences constant pain and numbness in his wrist, and that his hand goes numb whenever he uses it for cooking or cleaning.  He asserted that his right wrist was worse than it was before his surgery, and that his most recent VA examination in April 2017 did not reflect the current severity of his wrist.  The Board left the record open for 60 days following the hearing to afford the Veteran a chance to submit a Disability Benefits Questionnaire (DBQ) regarding the current severity of his wrist.  However, 60 days have passed and no such DBQ has been received.  Accordingly, a remand is necessary for a VA examination to assess the current severity of the Veteran's disability.

As the TDIU claim is inextricably intertwined with the increased rating claim, the TDIU claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Additionally, the Veteran testified that he had attended Vocational Rehabilitation (Voc Rehab) at the VA in 2012 and/or 2013.  See January 2018 Hearing Transcript.  It does not appear that records from Voc Rehab are associated with the claims file.  Thus an attempt should be made to obtain these records as well as any VA records not currently associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice regarding TDIU.  The AOJ should complete all required development actions with respect to the issue of entitlement to TDIU including requesting any Vocational Rehab records dated in 2012 or 2013.

2.  Obtain any updated records, to include VA records, dated from March 2018 to the present.

3.  After the above development has been completed, and after any records have been associated with the evidentiary record, schedule a VA examination to determine the current severity of the Veteran's service-connected right wrist disability.  The examiner should review the claims file and the review must be noted in the examination report.  All symptoms should be recorded in detail.  All indicated studies should be performed and all clinical findings should be recorded in detail.

a) Test the right wrist ranges of motion in active motion and passive motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

b) Describe any right wrist functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion must also be noted.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  

All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.  Should the examiner state that he or she is unable to offer such an opinion without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner is directed to do all that reasonably can be done to become informed before such a conclusion, to include ascertaining adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means.

c) Provide an assessment and opinion regarding whether the Veteran's wrist has ankylosis (favorable or unfavorable) particularly in light of the September 2016 VA examination indicating that the Veteran's right wrist was favorably ankylosed in 20 to 30 degree dorsiflexion.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

